IN BANC.
APPEAL DISMISSED.
Judgment in this case was entered against Curry County on June 19, 1924. On August 14, 1924, the county gave notice of appeal. On September 12, 1924, an order was entered extending the time within which to file a transcript and abstract in this court until December 20, 1924. No abstract or transcript was filed in this court and no order *Page 441 
was made or entered further extending the time until an order was made on December 22, 1924, and entered on December 24th. The order of December 22d came too late. It should have been filed or entered not later than the 20th of December, 1924. The filing of a transcript within the time specified being jurisdictional, the appeal will have to be dismissed, and it is so ordered.
APPEAL DISMISSED.